Exhibit 10.13

 

 

 

 

 

 

 

COVENTRY HEALTH CARE, INC.

 

Deferred Compensation Plan

for Non-Employee Directors

 

Effective January 1, 2006

 

 

 

 



 

 



 

ARTICLE I ESTABLISHMENT AND PURPOSE OF THE PLAN

1.01

Establishment of the Plan.

1.02

Purpose

 

1.03

Status Under ERISA

 

 

ARTICLE II DEFINITIONS

 

ARTICLE III ELIGIBILITY

3.01

Eligibility

 

3.02

Termination of Eligibility

 

ARTICLE IV DEFERRAL REQUIREMENTS

4.01

Cash Deferral

 

4.02

Stock Deferral

 

4.03

Timing of Deferral Elections

 

4.04

Form of Deferral Election.

 

 

ARTICLE V INVESTMENT CREDITS

 

5.01

Interest on Cash Deferrals

 

5.02

Credits and Adjustments of Stock Deferrals

 

ARTICLE VI DISTRIBUTIONS

 

6.01

Time of Payment

 

6.02

Forfeiture of Non-Vested Amounts

6.03

Distributions Upon Death

 

6.04

Unforeseeable Emergency

 

 

ARTICLE VII CHANGE IN CONTROL

7.01

Definition of Change in Control.

 

7.02

Effect of Change in Control

 

 

ARTICLE VIII SOURCE OF PAYMENTS OF DEFERRED COMPENSATION

 

ARTICLE IX ADMINISTRATION OF THE PLAN

9.01

Administration By Committee

 

9.02

Authority of the Committee.

 

9.03

Decisions Binding.

 

 

ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN

10.01

Amendment

 

10.02

Termination of Plan

 

 

 

ARTICLE XI MISCELLANEOUS

 

11.01

Article and Section Headings

 

11.02

Notice.

 

11.03

Successors.

 

11.04

Nontransferability.

 

11.05

Compliance With Tax Deferral Requirements.

11.06

Conflict Between Plans.

 

11.07

Governing Law.

 

 

 



 

 

ARTICLE I

ESTABLISHMENT AND

PURPOSE OF THE PLAN

1.01     Establishment of the Plan.  Coventry Health Care, Inc. (the “Company”)
has established this deferred compensation plan (the “Plan”) for its
non-employee directors, effective January 1, 2006. The Plan shall be known as
the “Coventry Health Care, Inc. Deferred Compensation Plan for Non-Employee
Directors.”

1.02     Purpose.   The purpose of the Plan is to attract and retain highly
qualified directors by providing a flexible compensation program that permits
directors to elect between current and deferred compensation, and to elect
compensation whose value is measured by the value of the Company’s common stock,
for their service as directors of the Company.

1.03      Status Under ERISA. Because the Plan covers only directors who are not
employees of the Company, the Plan is not subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall be defined as set forth
below. Except where otherwise indicated by the context, any masculine term shall
include the feminine, the plural shall include the singular, and the singular
shall include the plural.

2.01      “Accounts” means the Cash Deferral Account and Stock Deferral Account
maintained by the Committee to reflect a Participant’s interest in the Plan.

2.02      “Beneficiary” means any person, persons, and/or entity entitled to
receive benefits that are payable pursuant to Article VI hereof upon a
Participant’s death.

 

2.03

“Board” means the Board of Directors of the Company.

2.04      “Cash Deferral” means an amount credited to the Participant in cash
pursuant to Section 4.01.

2.05      “Cash Deferral Account” means the Account maintained for a Participant
to record the Participant’s Cash Deferrals and any interest credited to the Cash
Deferrals.

2.06      “Change in Control” means an event identified as a change in control
of the Company pursuant to Article VII.

2.07      “Code” means the Internal Revenue Code of 1986, as amended from time
to time. References to a section of the Code shall include regulations or other
guidance of general applicability interpreting that section, and shall include
any successor section of the Code and its interpretive regulations or published
guidance.              

 

 



 

 

2.08       “Company” means Coventry Health Care, Inc. or any company that is a
successor to Coventry Health Care, Inc. as a result of a merger, consolidation,
liquidation, transfer of assets, or other reorganization.

 

2.09

“Committee” means the Compensation Committee of the Board.

2.10      “Compensation” means the Participant’s annual compensation for
regularly-scheduled meetings of the Board. “Compensation” does not include
committee chair retainers, committee meeting fees, fees for special meetings of
the Board, income from the exercise of a stock option or from the vesting of any
restricted stock or other property, or other forms of compensation for the
Participant’s service as a director.

2.11      “Non-Employee Director” means a member of the Board who is not an
officer or employee of the Company or any affiliate or subsidiary of the
Company.

2.12      “Participant” means a Non-Employee Director who has elected to
participate in the Plan as provided in Article IV, or a former Non-Employee
Director whose Accounts have not been fully distributed.

2.13      “Plan” means this Coventry Health Care, Inc. Deferred Compensation
Plan for Non-Employee Directors, as set forth in this document and as hereafter
amended.

 

2.14

“Plan Year” means the calendar year.

2.15      “Stock Deferral Account” means the Account established for a
Participant to record the Stock Units credited to the Participant.

2.16      “Stock Deferral” means an amount credited to the Participant in Stock
Units pursuant to Section 4.02.

2.17      “Stock Unit” means a unit awarded under the Company’s 2004 Incentive
Plan with a value equal to the value of one share of the Company’s common stock.
A Stock Unit shall not be evidenced by or convertible into any actual share of
the Company’s common stock until it is distributed from the Plan.

2.18      “Termination” means termination of the Non-Employee Director’s service
on the Board, and termination of any other service relationship with the
Company, in a manner that constitutes a “separation from service” within the
meaning of Code section 409A.

2.19      “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent (as defined in Code section 152(a)) of the
Participant; loss of the Participant's property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant that would constitute an
“unforeseeable emergency” within the meaning of Code section 409A.

 

 



 

 

ARTICLE III

ELIGIBILITY

3.01     Eligibility. Each Non-Employee Director is eligible to participate in
the Plan. Each Non-Employee Director shall have the opportunity to defer the
receipt of Compensation in accordance with the provisions of Article IV.

3.02     Termination of Eligibility. A Non-Employee Director shall automatically
cease to be eligible to participate in the Plan when he or she ceases to be a
member of the Board, or when he or she becomes an officer or employee of the
Company or any affiliate or subsidiary of the Company. A former Non-Employee
Director who has ceased to be eligible to participate may not defer further
compensation under the Plan. A former Non-Employee Director whose Accounts have
not been fully distributed in accordance with Article VI shall retain all of the
rights of a Participant under the Plan except the right to make further
deferrals.

 

ARTICLE IV

DEFERRAL REQUIREMENTS

4.01     Cash Deferral. For each Plan Year in which he or she is a Non-Employee
Director, a Participant may elect to defer up to 50% of Participant’s
Compensation as a Cash Deferral. The Chairman of the Committee may waive the 50%
limit and may permit a Non-Employee Director to defer up to 100% of
Participant’s Compensation as a Cash Deferral. A Participant’s Cash Deferrals
shall be credited quarterly to a Cash Deferral Account. All Cash Deferrals (and
related investment earnings) shall be 100% vested.

4.02      Stock Deferral. For each Plan Year in which he or she is a
Non-Employee Director, a Participant may elect to defer up to 100% of
Participant’s Compensation as a Stock Deferral. The portion of a Participant’s
Compensation that Participant elects to defer as a Stock Deferral shall be
converted to a number of Stock Units with a value (as determined by the
Committee in its discretion) equal to the amount of Compensation the Participant
elected to defer. The Stock Units shall be credited to the Participant’s Stock
Deferral Account at the beginning of the Plan Year, and shall vest in accordance
with the terms of the Participant’s Stock Unit award agreement.

4.03     Timing of Deferral Elections. A Participant must make a deferral
election before the applicable deadline set forth below.

(a)        First Year of Eligibility. If a Participant wishes to make a deferral
election with respect to the Plan Year in which Participant first becomes a
Non-Employee Director, the Participant must file a valid deferral election form
before Participant’s election or appointment as a Non-Employee Director becomes
effective. The Participant’s initial deferral election shall apply only to
Compensation attributable to service the Participant performs after the date on
which the Company receives Participant’s valid deferral election form.

 

 



 

 

                (b)        Subsequent Years. If a Participant wishes to make a
deferral election with respect to any Plan Year after the Plan Year in which
Participant first becomes a Non-Employee Director, the Participant must file a
valid deferral election form before the first day of the Plan Year (or any
earlier election deadline established by the Committee). The Participant’s
deferral election shall apply only to Compensation attributable to services in
the Plan Year following the year in which the Company receives Participant’s
valid deferral election form.

4.04     Form of Deferral Election. All deferral elections must be in writing,
in a form prescribed by the Committee, and must specify the amount deferred and
the allocation of the deferred amount between Cash Deferrals and Stock
Deferrals. Except to the extent that a change in any aspect of a deferral
election is expressly permitted under the Plan, all deferral elections shall be
irrevocable on and after the deadline for making the deferral election.

ARTICLE V

INVESTMENT CREDITS

5.01     Interest on Cash Deferrals. A Participant’s Cash Deferral Account shall
be credited at the end of each calendar quarter with interest at an interest
rate established by the Committee before (or as soon as reasonably practicable
after) the beginning of the Plan Year. The interest rate shall be based on the
Company’s borrowing rate. The interest credit shall not apply to any Cash
Deferral that is first credited to the Participant’s Account during the same
calendar quarter.

5.02     Credits and Adjustments of Stock Deferrals. A Participant’s Stock
Deferral Account shall be credited with any dividends on the Company’s Common
Stock, and shall be adjusted to reflect any stock dividends, stock splits,
reverse stock splits, or other changes in capitalization, as if the Stock Units
credited to the Stock Deferral Account were actual shares of the Company’s
Common Stock. Any credits or adjustments shall be converted to additional whole
Stock Units and shall be credited to the Participant’s Stock Deferral Account
(with any fractional share credited in cash). To the extent that a dividend,
stock split, or similar credit or adjustment is made with respect to Stock Units
that have not yet vested, the additional amount shall vest only when the
underlying Stock Unit vests.

ARTICLE VI

DISTRIBUTIONS

6.01     Time of Payment. The value of a Participant’s vested Accounts shall be
distributed in a lump sum upon the earliest to occur of the following events:

 

(a)

Upon the Participant’s Termination; or

 

(b)

Upon the Participant’s death; or

 

 

(c)

Upon a Change in Control.

 

 

 



 

 

Distributions from the Participant’s Cash Deferral Account shall be made
exclusively in cash. Distributions from a Participant’s Stock Deferral Account
shall be made exclusively in shares of the Company’s common stock, except that
the value of a fractional share may be distributed in cash.

6.02     Forfeiture of Non-Vested Amounts. If a Participant’s Stock Deferral
Account includes any non-vested Stock Units at the time of the Participant’s
Termination, the non-vested Stock Units (and any related credits or adjustments)
shall be forfeited. Non-vested Stock Units shall become fully vested upon the
Participant’s death.

6.03      Distributions Upon Death. Each Participant shall designate one or more
Beneficiaries (including one or more contingent Beneficiaries) to receive the
distribution of the Participant’s Accounts in the event of the Participant’s
death. The designation of a Beneficiary shall not be effective for any purpose
unless and until it has been filed with the Committee on a form provided for
that purpose. If the deceased Participant failed to designate a Beneficiary as
provided under the Plan, or if all Beneficiaries predecease the Participant, the
distribution, if any, to be made under the Plan in respect of such deceased
Participant shall be made to the legal representative or representatives of the
estate of the deceased Participant. Any distribution made to any person pursuant
to the power and discretion conferred upon the Committee by the preceding
sentence shall operate as a complete discharge of all obligations under the Plan
in respect of such deceased Participant and shall not be subject to review by
anyone, but shall be final, binding and conclusive on all persons ever
interested under the Plan. A Participant may from time to time change any
Beneficiary previously designated by him or her without notice to such
Beneficiary, under such rules and regulations as the Committee may from time to
time promulgate, but the last Beneficiary designation filed with the Committee
shall control.

6.04     Unforeseeable Emergency. Except as provided below in the case of an
Unforeseeable Emergency, a Participant’s Accounts may not be distributed before
an event described in Section 6.01, above, occurs.

(a)         Distributions. If a Participant incurs a severe financial hardship
as a result of an Unforeseeable Emergency, the Participant may request a
distribution from his vested Accounts of an amount that does not exceed the sum
of (1) the amount necessary to satisfy the emergency and (2) the amount
necessary to pay taxes reasonably anticipated as a result of the distribution.
The amount necessary to satisfy the emergency and to pay the related taxes shall
be determined after taking into account the extent to which the financial
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant's assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). A distribution pursuant to this paragraph shall be made in cash if
the distribution is from the Participant’s Cash Deferral Account, and shall be
made in shares of the Company’s common stock if the distribution is from the
Participant’s Stock Deferral Account.

 

 



 

 

                (b)        Suspension of Deferrals. To the extent permitted
under Code section 409A, a Participant’s deferral election with respect to the
Plan Year in which Participant incurs an Unforeseeable Emergency shall be
canceled, and Participant shall receive in cash or shares of common stock, as
applicable, the amount that otherwise would have been deferred under Sections
4.01 and 4.02 of the Plan for that Plan Year.

 

ARTICLE VII

CHANGE IN CONTROL

7.01      Definition of Change in Control. For purposes of the Plan, the term
“Change in Control” shall mean a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the Company’s assets, each as set forth below. The
definition of “Change in Control” in the Plan is intended to conform to the
definition of “change in control” under Code section 409A, and shall be
interpreted in a manner consistent with that intent. Accordingly, for example,
the principles set forth in regulations or other guidance interpreting Code
section 409A shall be applied in determining stock ownership, whether persons
are acting as a group, whether multiple events are considered together, and any
other matter relevant to the definition of “Change in Control.”

(a)        Change in Ownership of the Company. A change in the ownership of the
Company occurs on the date when any one person, or more than one person acting
as a group, acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company. If any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company (or
to cause a change in the effective control of the Company). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
section. This paragraph (a) applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction.

 

 



 

 

                (b)        Change in Effective Control of the Company. A change
in the effective control of the Company occurs on the date that either (1) any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35 percent
or more of the total voting power of the stock of the Company; or (2) a majority
of members of the Company’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board of Directors prior to the date of the
appointment or election. If any one person, or more than one person acting as a
group, is considered to effectively control the Company, the acquisition of
additional control of the Company by the same person or persons is not
considered to cause a change in the effective control of the Company (or to
cause a change in the ownership of the Company).

(c)         Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one person, or more than one person acting as
a group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or greater than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. There is no Change in Control under this paragraph
when there is a transfer to an entity that is controlled by the shareholders of
the Company immediately after the transfer. A transfer of assets by the Company
is not treated as a change in the ownership of such assets if the assets are
transferred to (1) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock; (2) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Company; (3) a person, or more than one person acting as a
group, that owns, directly or indirectly, 50 percent or more of the total value
or voting power of all the outstanding stock of the Company; or (4) an entity,
at least 50 percent of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (3).

7.02     Effect of Change in Control. If a Change in Control occurs, the Company
shall, within 30 business days after the Change in Control, vest any deferred
amounts that previously were unvested, and distribute all such deferred amounts,
and the earnings thereon, to each Participant or Beneficiary in a single
lump-sum payment. A distribution from the Participant’s Cash Deferral Account
shall be made in cash, and a distribution from the Participant’s Stock Deferral
Account shall be made in shares of the Company’s common stock.

 

 



 

 

ARTICLE VIII

SOURCE OF PAYMENTS

OF DEFERRED COMPENSATION

The Plan is a non-qualified, unfunded, unsecured deferred compensation plan.
Therefore, all benefits owing under the Plan shall be paid out of the Company's
general corporate funds, which are subject to the claims of creditors. Neither
the Participant nor any Beneficiary shall have any right, title, or interest
whatever, or any claim, preferred or otherwise, in or to any particular asset of
the Company as a result of participation in this Plan. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust or fiduciary relationship of any kind between the
Company and a Participant or any other person. Neither a Participant nor a
Beneficiary of a Participant shall acquire any interest greater than that of an
unsecured creditor in any assets of the Company.

ARTICLE IX

ADMINISTRATION OF THE PLAN

9.01     Administration By Committee. The Plan shall be administered by the
Committee.

 

9.02

Authority of the Committee.

(a)        Powers. Subject to the terms of the Plan and to the requirements of
Code section 409A, the Committee shall have full power and discretionary
authority (1) to construe and interpret the Plan and any agreement or instrument
entered into under the Plan; (2) to establish, amend, and waive rules and
regulations for the Plan’s administration; and (3) to make any other
determinations that may be necessary or advisable for the administration of the
Plan.

(b)        Delegation of Authority. To the extent permitted by law, the
Committee (1) may delegate any or all of its authority granted under the Plan to
one or more executives of the Company, and (2) may designate one or more
individuals who are not Participants (but who may be employees of the Company)
to carry out ministerial duties related to the administration of the Plan.

9.03      Decisions Binding. All determinations and decisions of the Committee
(or of any person to whom the Committee has delegated its authority) under the
Plan, including questions of construction and interpretation, shall be final,
conclusive, and binding on the employees of the Company, the Participants, and
their beneficiaries and estates. Whenever the Plan authorizes the Committee or
any other person to exercise discretion with respect to any matter, such
discretion may be exercised in the sole and absolute discretion of the Committee
or such person, subject only to the terms of the Plan and applicable
requirements of law.

 

 



 

 

ARTICLE X

AMENDMENT AND

TERMINATION OF THE PLAN

10.01   Amendment. The Company reserves the right to amend the Plan, by action
of the Board, at any time and from time to time, provided that a copy of any
such amendment is delivered to all Participants and/or Beneficiaries following
the adoption of the amendment. No amendment or modification shall, without the
consent of a Participant or Beneficiary, adversely affect such Participant or
Beneficiary’s rights with respect to amounts previously credited to his or her
Accounts under the Plan at the time of such amendment.

10.02   Termination of Plan. The Company does not assume any obligation to
continue the Plan. The Company, pursuant to a written resolution of the Board,
shall have the right to terminate the Plan at any time; provided, however, that
the termination shall not operate to reduce the amount credited to a
Participant’s Accounts at the time the termination is approved. To the extent
permitted under Code section 409A, each Participant’s Accounts shall be
distributed to the Participant in the form of a lump-sum payment as soon as
administratively practicable following the termination of the Plan. If the
lump-sum payments described in the preceding sentence are not permitted under
Code section 409A, each Participant’s account shall be distributed as rapidly as
permitted under Code section 409A.

 

ARTICLE XI

MISCELLANEOUS

11.01   Article and Section Headings. The titles or headings of the respective
Articles and Sections in this Plan are inserted merely for convenience and shall
be given no legal effect.

11.02   Notice. Any notice required or permitted to be given to the Committee or
the Company under the Plan shall be sufficient if in writing and hand delivered,
sent by registered or certified mail, or delivered in any other manner
authorized by the Committee, to the Committee (or to a person designated by the
Committee to receive such notices). Such notices, if mailed, shall be addressed
to the principal executive offices of the Company. Notice to any Participant
shall be given in any manner authorized by the Committee and, if mailed, shall
be sent to the Participant's last known address as set forth in the records of
the Company.

11.03   Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger or consolidation, the purchase of
all or substantially all of the assets of the Company, or otherwise. The
provision of the Plan with respect to each Participant shall be binding on such
Participant's heirs, executors, administrators or other successors in interest.

 

 



 

 

11.04     Nontransferability. The Committee shall recognize the right of an
alternate payee named in a domestic relations order to receive all or a portion
of a Participant’s Cash Deferral Account under the Plan, provided that (1) the
domestic relations order would be a “qualified domestic relations order” within
the meaning of Section 414(p) of the Code if Section 414(p) were applicable to
the Plan (except that the order may require payment to be made to the alternate
payee before the Participant’s earliest retirement age), (2) the domestic
relations order does not purport to give the alternate payee any right to assets
of the Company or its affiliates, and (3) the domestic relations order does not
purport to allow the alternate payee to defer payments beyond the date when the
benefits assigned to the alternate payee would have been paid to the
Participant. Except as set forth in the preceding sentence with respect to
domestic relations orders, and except as required under applicable federal,
state, or local laws concerning the withholding of tax, the rights of any
Participant or Beneficiary to amounts deferred under the Plan, and the earnings
thereon, are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or any Beneficiary, other than by will or by the
laws of descent and distribution. In no event shall the Company make any payment
under the Plan to any assignee or creditor of a Participant or Beneficiary.

11.05   Compliance With Tax Deferral Requirements. The Plan is intended, and
shall be construed, to comply with the requirements of Code section 409A. The
Company does not warrant that the Plan will comply with Code section 409A with
respect to any Participant or with respect to any payment, however. In no event
shall the Company or the Committee be liable for any additional tax, interest,
or penalty incurred by a Participant or Beneficiary as a result of the Plan’s
failure to satisfy the requirements of Code section 409A, or as a result of the
Plan’s failure to satisfy any other applicable requirements for the deferral of
tax.

11.06   Conflict Between Plans. The Stock Units credited to a Participant’s
Stock Deferral Account are awarded under the Company’s 2004 Stock Incentive
Plan, and are governed by the terms of that plan and by the award agreement
evidencing the Stock Units. In the event of any conflict between the 2004
Incentive Plan or the Stock Unit award agreement and this Plan, (1) any
provision of this Plan that is necessary to comply with the requirements of Code
section 409A shall govern, and (2) in the case of provisions that are not
necessary to comply with the requirements of Code section 409A, the 2004
Incentive Plan or the Stock Unit award agreement, as applicable, shall govern.

11.07   Governing Law. THIS PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MARYLAND TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW. The laws of
Maryland shall apply without giving effect to any choice or conflict of law
provision or rule. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

 

 

 